DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 20 are objected to because of the following informalities:
Claim 16, line 1: --the-- should be added between “to” and “adaptor”.
Claim 20, line 2: --the-- should be added between “inserting” and “adaptor”.
Claim 20, line 2: --the-- should be added between “to” and “reamer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the bony anatomy" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the orientation" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conte et al., U.S. Patent 7,993,348.
Regarding claims 1 and 2, Conte et al. discloses an adaptor device for a bone cutting system, comprising: an adaptor head (519) configured to reversibly connect to a bone cutter configured for cutting a hemispherical cavity in bone and further configured to reversibly engage with a bone cutter driver; and an adaptor housing (510) configured to connect to the adaptor head and further configured to attach to a handle for the adaptor device and/or a robotic arm configured to connect to the adaptor device (Fig. 26).
Regarding claims 3-5, Conte et al. discloses an adaptor device for an arthroplasty reaming system, comprising: an adaptor head (519) configured to reversibly connect to a reamer and further configured to reversibly engage with a reamer driver; and an adaptor housing (510) configured to connect to the adaptor head and further configured to attach to a handle for the adaptor device and/or a robotic arm configured to connect to the adaptor device; wherein the adaptor housing comprises a handle adaptor/recess (520) for receiving a shaft of a handle or a robotic arm adaptor configured to connect to the robotic arm (Fig. 26).
Regarding claims 6-10, Conte et al. discloses wherein the adaptor head (519) includes a reamer driver seat (552) configured to engage the reamer driver; wherein the adaptor head has a first side comprising one or more structures (546) to engage the reamer and a second side comprising the reamer driver seat (552); wherein the reamer driver seat is a recess adapted to engage the reamer driver; wherein the reamer driver comprises a ball nosed tip configured to engage the reamer driver seat at variable angles (claims 9 and 10 further define the functional language of the reamer driver in claim 3) (Fig. 32).
Regarding claims 11-13, Conte et al. discloses wherein the adaptor device is configured for independent orientation of the reamer relative to the reamer driver (reamer can be orientated in any position before connecting a driver to 502); further comprises a handle (508, 522) connected to the adaptor housing (210), the handle having a grip (508) and a shaft (522) and the shaft is connected to the adaptor housing (Figs. 26-27).
Regarding claims 17-19, Conte et al. discloses wherein the adaptor head (519) comprises a first side having one or more structures (546) to engage the reamer, the one or more structures configured to mate with different types of reamers; and wherein said one or more structures are configured to snap into place onto the reamer (Fig. 32).

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Flatters et al., WO 2019/161985.
Regarding claims 3 and 15, Flatters et al. discloses an adaptor device for an arthroplasty reaming system, comprising: an adaptor head (42) configured to reversibly connect to a reamer and further configured to reversibly engage with a reamer driver; and an adaptor housing (6, 20) configured to connect to the adaptor head and further configured to attach to a handle for the adaptor device and/or a robotic arm configured to connect to the adaptor device; wherein the adaptor housing comprises a ring-like structure (6) to hold the adaptor head and the adaptor head can rotate within the ring-like structure (Fig. 7).

Claim(s) 3 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al., U.S. PG-Pub 2004/0153080.
Regarding claim 3, Dong et al. discloses an adaptor device for an arthroplasty reaming system, comprising: an adaptor head (42) configured to reversibly connect to a reamer and further configured to reversibly engage with a reamer driver; and an adaptor housing (40) configured to connect to the adaptor head and further configured to attach to a handle for the adaptor device and/or a robotic arm configured to connect to the adaptor device (Fig. 3).
Regarding claim 20, Dong et al. discloses a method of performing arthroplasty, the method comprising: connecting the adaptor device of claim 3 (see rejection directly above) to a reamer (44); inserting the adaptor device connected to the reamer into a bony anatomy; connecting a reamer driver to the adaptor device (via 18) to engage the reamer; rotating the reamer with the reamer driver thereby cutting bone; and changing an orientation of the reamer relative to the reamer driver using the adaptor device (via rotation about axes x and y) (Fig. 2 and paragraph [0030]).

Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775